 Case: 4:18-cr-00215-AGF Doc. #: 84 Filed: 05/07/19 Page: 1 of 3 PageID #: 188



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       No. 4:18CR00215 SNLJ
                                               )
JACOB CLAYTON BREWER and,                      )
SHANNON RENNEE BRADLEY,                        )
                                               )
                       Defendants.             )


              GOVERNMENT'S MOTION TO AMEND THE INDICTMENT
                           BY INTERLINEATION

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Sara E. Koppenaal,

Assistant United States Attorney for said District, and files its motion to amend the indictment by

interlineation, and in support thereof states as follows:

       Within the indictment of the above-referenced case, Fentanyl is incorrectly described as

being classified as a Schedule I controlled substance. Fentanyl is classified as a Schedule II

controlled substance pursuant to Title 21, United States Code, Section 812. The undersigned has

discussed this matter with defendant Brewer’s attorney, Jason A. Korner, and defendant Bradley’s

attorney, William S. Margulis, and they do not have any objection to the Government filing this

motion to reflect Fentanyl as a Schedule II controlled substance.
 Case: 4:18-cr-00215-AGF Doc. #: 84 Filed: 05/07/19 Page: 2 of 3 PageID #: 189



       WHEREFORE, the Government moves to amend the indictment by interlineation to

correctly reflect Fentanyl as a Schedule II controlled substance.



                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney


                                                      s/ Sara E. Koppenaal
                                                     SARA E. KOPPENAAL, #66605MO
                                                     Assistant United States Attorney
                                                     111 South 10th Street, Room 20.333
                                                     St. Louis, MO 63102
                                                     (314) 539-3991




                                                 2
 Case: 4:18-cr-00215-AGF Doc. #: 84 Filed: 05/07/19 Page: 3 of 3 PageID #: 190



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2019, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court's electronic filing system upon the following:

               Jason A. Korner, attorney of record for defendant Brewer, and
               William S. Margulis, attorney of record for defendant Bradley.


                                                     s/ Sara E. Koppenaal
                                                     SARA E. KOPPENAAL, #66605MO
                                                     Assistant United States Attorney




                                                3
